EXHIBIT 99.1 May 1, 2012 Analyst Contact: Andrew Ziola 918-588-7163 Media Contact: Brad Borror 918-588-7582 ONEOK Partners Announces Higher First-quarter 2012 Financial Results; Reaffirms 2012 Earnings Guidance Net Income Rises 58 Percent in the Quarter; Led by Significantly Higher Natural Gas Liquids Operating Results TULSA, Okla. – May 1, 2012 – ONEOK Partners, L.P. (NYSE: OKS) today announced first-quarter 2012 earnings of $0.91 per unit, compared with $0.58 per unit on a split-adjusted basis for the first quarter 2011.Net income attributable to ONEOK Partners increased 58 percent for the first quarter 2012 to $238.8 million, compared with $150.9 million for the same period in 2011. The partnership also reaffirmed its 2012 net income guidance range of $810 million to $870 million and its distributable cash flow (DCF) range of $925 million to $985 million, provided on Feb. 20, 2012. 2012 earnings guidance includes a projected 2.5-cent-per-unit-per-quarter increase in unitholder distributions.Actual unitholder distribution declarations are subject to ONEOK Partners board approval. “The partnership posted strong financial results during the first quarter,” said John W. Gibson, chairman and chief executive officer of ONEOK Partners.“Our natural gas liquids business segment continued its exceptional performance, once again benefitting from favorable NGL price differentials and higher natural gas liquids volumes gathered and fractionated.” “The natural gas gathering and processing segment continued to experience higher natural gas volumes gathered and processed, driven primarily by the startup of our new Garden Creek natural gas processing plant in the Williston Basin late last year,” he said. In the first quarter 2012, earnings before interest, taxes, depreciation and amortization (EBITDA) were $344.1 million, a 35-percent increase compared with $254.2 million in the first quarter 2011. -more- ONEOK Partners Announces Higher First-quarter 2012 Financial Results; Reaffirms 2012 Earnings Guidance May 1, 2012 Page 2 DCF for the first quarter 2012 was $279.0 million, a 51-percent increase compared with $184.5 million in the first quarter 2011. First-quarter 2012 operating income was $256.0 million, a 44-percent increase compared with $177.6 million for the first quarter 2011. The increase in first-quarter 2012 operating income reflects favorable natural gas liquids (NGL) price differentials, increased NGL fractionation and transportation capacity available for optimization activities and higher NGL volumes gathered and fractionated in the natural gas liquids segment.The natural gas gathering and processing segment benefited from higher natural gas volumes gathered and processed offset partially by lower natural gas and NGL product prices. The natural gas pipelines segment’s results decreased due primarily to lower realized natural gas prices on its retained fuel position. Operating costs were $115.9 million in the first quarter of 2012, compared with $108.7 million for the same period last year.This increase was due primarily to the partnership’s expanding operations from several growth projects placed in service. Capital expenditures were $280.8 million in the first quarter 2012, compared with $144.8 million in the same period in 2011, due to increased investments in growth projects in the natural gas gathering and processing and natural gas liquids segments. > View earnings tables FIRST-QUARTER 2012 SUMMARY: · Operating income of $256.0 million, compared with $177.6 million in the first quarter 2011; · Natural gas gathering and processing segment operating income of $47.6 million, compared with $39.4 million in the first quarter 2011; · Natural gas pipelines segment operating income of $33.0 million, compared with $36.8 million in the first quarter 2011; · Natural gas liquids segment operating income of $174.5 million, compared with $100.7 million in the first quarter 2011; · Equity earnings from investments of $34.6 million, compared with $32.1 million in the first quarter 2011; · Capital expenditures of $280.8 million, compared with $144.8 million in the first quarter 2011; · In the natural gas pipelines segment, Midwestern Gas Transmission/Guardian Pipelineand ONEOK Gas Transportationearning 2011 American Gas Association (AGA) Safety Achievement Awards for their safety performance; and Viking Gas Transmission earning a 2011 Wisconsin Corporate Safety Award from the Wisconsin Safety Council and the Wisconsin Department of Workforce Development; -more- ONEOK Partners Announces Higher First-quarter 2012 Financial Results; Reaffirms 2012 Earnings Guidance May 1, 2012 Page 3 · Increasing its 2011-2015 growth program to a range of approximately $4.7 billion to $5.6 billion by: - Announcing in April plans to invest $1.5 billion to $1.8 billion between now and 2015 to build a 1,300-mile crude-oil pipeline – the Bakken Crude Express Pipeline – with the initial capacity to transport 200,000 barrels per day (bpd) of light-sweet crude oil from the Bakken Shale in the Williston Basin in North Dakota to the Cushing, Okla., crude-oil market hub; - Announcing in April plans to invest approximately $340 million to $360 million between now and the first quarter of 2014 to construct a new 200 million-cubic-feet-per-day (MMcf/d) natural gas processing facility – the Canadian Valley plant – in Canadian County, Okla., and related infrastructure in the Cana-Woodford Shale; - Announcing in April plans to invest $140 million to $160 million to construct a 270-mile natural gas gathering system and related infrastructure in Divide County, N.D., that will supply the partnership’s previously announced 100 MMcf/d Stateline II natural gas processing facility in western Williams County, N.D; · Completing construction in April of approximately 230 miles of NGL pipelines expanding the partnership's existing Mid-Continent NGL gathering system in the Cana-Woodfordand Granite Wash areas and completing the installation of additional pump stations on the Arbuckle Pipeline, increasing its capacity to 240,000 bpd; · Completing in March 2012, a public offering of 8.0 million common units and a private placement with ONEOK, Inc. of 8.0 million common units, generating net proceeds of approximately $919.6 million; · ONEOK Partners repaying in April $350 million of senior notes; · Having $746.7 million of cash and cash equivalents and no commercial paper or borrowings outstanding as of March 31, 2012, under the partnership’s $1.2 billion revolving credit facility; and · Increasing the quarterly cash distribution to 63.5 cents per unit from 61 cents per unit, an increase of 4 percent, payable on May 15, 2012, to unitholders of record as of April 30, 2012. BUSINESS-UNIT RESULTS: Natural Gas Gathering and Processing Segment The natural gas gathering and processing segment reported first-quarter 2012 operating income of $47.6 million, compared with $39.4 million for the first quarter 2011. First-quarter 2012 results reflect a $26.5 million increase from higher natural gas volumes gathered, processed and sold in the Williston Basin, primarily from the completion of the Garden Creek natural gas processing plant, and in western Oklahoma.This increase was offset partially by a $5.3 million decrease from higher third-party processing costs in the Williston Basin; a $5.2 million decrease from lower natural gas and NGL product prices, -more- ONEOK Partners Announces Higher First-quarter 2012 Financial Results; Reaffirms 2012 Earnings Guidance May 1, 2012 Page 4 particularly ethane and propane, offset by higher condensate prices; and a $1.0 million decrease from lower natural gas volumes gathered as a result of continued production declines and reduced drilling activity in the Powder River Basin in Wyoming. Operating costs in the first quarter 2012 were $40.2 million, compared with $38.1 million in the same period last year.This increase was due primarily to higher property taxes and employee-related costs associated with the growth in this segment’s operations, including the completion of the new Garden Creek natural gas processing plant in the Williston Basin. Depreciation and amortization expense was $20.5 million for the first quarter 2012, compared with $16.2 million for the same period in 2011.This increase was due to the completion of the Garden Creek plant, well connections and related infrastructure projects in the Williston Basin. Key Statistics: More detailed information is listed on page 17 of the tables. · Natural gas gathered totaled 1,045 billion British thermal units per day (BBtu/d) in the first quarter 2012, up 5 percent compared with the same period last year due to increased drilling activity in the Williston Basin and in western Oklahoma, and the impact of weather-related outages in the first quarter 2011, offset partially by continued production declines and reduced drilling activity in the Powder River Basin in Wyoming; and down 1 percent compared with the fourth quarter 2011; · Natural gas processed totaled 769 BBtu/d in the first quarter 2012, up 20 percent compared with the same period last year due to increased drilling activity in the Williston Basin and western Oklahoma, the completion of the partnership’s new Garden Creek plant in the Williston Basin, and the impact of weather-related outages in the first quarter 2011; and up 1 percent compared with the fourth quarter 2011; · The realized composite NGL net sales price was $1.09 per gallon in the first quarter 2012, unchanged compared with the same period last year; however, ethane and propane prices declined in the first quarter, compared with the same period in 2011; and up 3 percent compared with the fourth quarter 2011; · The realized condensate net sales price was $89.89 per barrel in the first quarter 2012, up 18 percent compared with the same period last year; and up 5 percent compared with the fourth quarter 2011; · The realized residue natural gas net sales price was $3.71 per million British thermal units (MMBtu) in the first quarter 2012, down 39 percent compared with the same period last year; and down 27 percent compared with the fourth quarter 2011; and · The realized gross processing spread was $8.59 per MMBtu in the first quarter 2012, up 3 percent compared with the same period last year; and up 10 percent compared with the fourth quarter 2011. NGL shrink, plant fuel and condensate shrink discussed in the table below refer to the Btus that are removed from natural gas through the gathering and processing operation; it does -more- ONEOK Partners Announces Higher First-quarter 2012 Financial Results; Reaffirms 2012 Earnings Guidance May 1, 2012 Page 5 not include volumes from the partnership’s equity investments.The following table contains operating information for the periods indicated: Three Months Ended March 31, Operating Information (a) Percent of proceeds NGL sales (Bbl/d) Residue gas sales (MMBtu/d) Condensate sales (Bbl/d) Percentage of total net margin 62
